DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of species I, fig. 5 and species II, fig. 8d in the reply filed on 5/17/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4-6, 10, 12, 14 and 16 is/are rejected under 35 U.S.C. 102(a1,a2) as being anticipated by Yamaguchi, et al. (US5841088).
Yamaguchi disclosed a low-voltage circuit breaker comprising one or more electrical poles, each of said poles having an internal space with a contact area, and an arc extinguishing area, a fixed contact assembly 204 and a movable contact assembly 205 being positioned in said contact area, said movable contact assembly being movable between a closed position in which it is into contact with said fixed contact assembly and an open position in which it is spaced apart from said fixed contact assembly, an arc chamber comprising a plurality of substantially parallel arc-breaking plates 201 made of a ferromagnetic material being position in said arc extinguishing area, said arc chamber further comprises at least one arc-breaking .
Claim(s) 1, 2, 5, 6, 10, 14 and 16 is/are rejected under 35 U.S.C. 102(a1,a2) as being anticipated by Armitage, et al. (US3641293).
Armitage disclosed a low-voltage circuit breaker (abstact) comprising one or more electrical poles, each of said poles having an internal space with a contact area, and an arc extinguishing area, a fixed contact assembly 10 and a movable contact assembly 12 being positioned in said contact area, said movable contact assembly being movable between a closed position in which it is into contact with said fixed contact assembly and an open position in which it is spaced apart from said fixed contact assembly, an arc chamber 20 comprising a plurality of substantially parallel arc-breaking plates 26 made of a ferromagnetic material 34 being position in said arc extinguishing area, said arc chamber further comprises at least one arc-breaking plate 32 which is at least partially made of a ceramic material 36; (claim 2) wherein said arc chamber comprises a plurality of arc-breaking plates which are at least .
Allowable Subject Matter
Claims 3, 7-9, 11, 13, 15 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record disclosed or reasonably suggested, in the claimed combination, wherein said arc-breaking plate at least partially made of a ceramic material has a peripheral region made of a ferromagnetic material and a central region made of a ceramic material.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMON M BARRERA whose telephone number is (571)272-1987.  The examiner can normally be reached on Monday-Friday, 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RAMON M. BARRERA
Primary Examiner
Art Unit 2837



/RAMON M BARRERA/Primary Examiner, Art Unit 2837